


EXHIBIT 10.8
AMENDMENT NO. 1 TO
SERVICES AND SECONDMENT AGREEMENT




This AMENDMENT NO. 1 TO SERVICES AND SECONDMENT AGREEMENT (this “Amendment”),
dated as of December 10, 2015 is by and among Western Gas Holdings, LLC, a
Delaware limited liability company (the “General Partner”) and Anadarko
Petroleum Corporation, a Delaware corporation (“Anadarko” and, together with the
General Partner, the “Parties” and each, a “Party”).
WHEREAS, the Parties are party to that certain Services and Secondment Agreement
that was entered into on, and effective as of, May 14, 2008 (the “Services and
Secondment Agreement”); and
WHEREAS, the Parties desire to amend the Services and Secondment Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
1.    Defined Terms. Capitalized terms used but not defined in this Amendment
shall have the meanings ascribed to such terms in the Services and Secondment
Agreement.
2.    Amendment to the Services and Secondment Agreement.
a.    Section 2.3 of the Services and Secondment Agreement is hereby amended by
deleting such section and replacing it in its entirety with the following:
“At all times, Anadarko will cause the Anadarko Entities to maintain workers’
compensation insurance (either through an insurance company or self-insured
arrangement) applicable to the Seconded Employees. Anadarko will cause the
Anadarko Entities to name the General Partner and, as applicable, the
Partnership or any of its subsidiaries, as an also insured employer under such
insurance policy. Anadarko will periodically take reasonable steps to notify the
Seconded Employees that they are employees during the Secondment Period of the
Anadarko Entities and the General Partner (and, as applicable, the Partnership
or any of its subsidiaries) and that for any work place injury, the Seconded
Employee’s sole remedy will be under such Anadarko Entity’s workers’
compensation insurance policy. Notwithstanding the foregoing, nothing herein
shall preclude a Seconded Employee from participating in benefit programs
generally available to employees of Anadarko Entities.”
b.    Article XIV of the Services and Secondment Agreement is hereby amended by
deleting such article and replacing it in its entirety with the following:
“This Agreement will be binding upon, and will inure to the benefit of, the
Parties and their respective successors, permitted assigns and legal
representatives. Notwithstanding the foregoing, Section 2.3 is intended to
benefit each current and future subsidiary of the Partnership, and each such
subsidiary shall be a direct beneficiary of this Agreement and be entitled to
enforce such provision to the same extent as if such subsidiary were a party to
this Agreement.”

1

--------------------------------------------------------------------------------




3.    Confirmation. Except as expressly amended by this Amendment, the Services
and Secondment Agreement is not modified hereby, is hereby ratified and
confirmed, and shall remain in full force and effect.
4.    Counterparts. This Amendment may be executed on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Amendment by facsimile transmission or electronic mail shall be
effective as delivery of a manually executed counterpart hereof.
5.    Choice of Law; Submission to Jurisdiction. This Amendment shall be subject
to and governed by the laws of the State of Texas. Each Party hereby submits to
the jurisdiction of the state and federal courts in the State of Texas and to
venue in Houston, Texas.


[Signature Page to Follow]



2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
and delivered on the date first written above.
WESTERN GAS HOLDINGS, LLC


By:    /s/ Donald R. Sinclair    
Name: Donald R. Sinclair
Title:     President and Chief Executive
Officer    


ANADARKO PETROLEUM CORPORATION


By:    /s/ Amanda M. McMillian    
Name: Amanda M. McMillian
Title:     Senior Vice President, General
Counsel, Corporate Secretary and
Chief Compliance Officer



3